Citation Nr: 1704474	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  02-09 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right foot disability.

3.  Entitlement to service connection for myositis, cervical spine.

4.  Entitlement to service connection for myositis, lumbar spine.

5.  Entitlement to service connection for peripheral neuropathy.

6.  Entitlement to service connection for left ear hearing loss.

7.  Whether the Veteran has legal entitlement to pension benefits administered by the Department of Veterans Affairs.

8.  Entitlement to an initial rating in excess of 50 percent prior to May 17, 2012, and in excess of 70 percent thereafter for major depressive disorder with psychotic features.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 17, 2012, to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 20, 1976, to September 8, 1976, from October 1, 1990, to September 26, 1991, and from June 4, 1995, to June 17, 1995.  She was ordered to active duty training on April 17, 1996, for 16 duty dates, plus allowable travel time.  The Veteran served on ACDUTRA from February 5, 1996, to February 16, 1996, from June 23, 1996, to July 7, 1996, from August 5, 1996, to August 31, 1996, from September 1, 1996, to September 13, 1996, and from September 16, 1996, to September 30, 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board previously considered this matter in October 2011.  At the time, the appeal included the issue of service connection for an acquired psychiatric disorder.  Thereafter, a September 2012 rating decision granted service connection for major depressive disorder with psychotic features with a rating of 10 percent, effective July 22, 2010.  The Veteran appealed the assigned rating in a September 2013 notice of disagreement.  Although possibly received following the expiration of the one-year appeal period, the Board calls attention to 38 C.F.R. § 20.305(a), also known as the "mailbox rule," which provides that a response postmarked prior to the expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the mailbox rule applies and the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  In calculating this five day period, Saturdays, Sundays, and legal holidays will be excluded.  Id.  Here, the postmarked envelope was not associated with the Veteran's notice of disagreement.  Therefore, the notice of disagreement will be presumed to have been mailed five days prior to receipt by the RO.  As such, the Board considers the Veteran's notice of disagreement with the September 2012 rating decision to be timely.

In August 2014, the RO assigned the earlier effective date of November 24, 1999, for the grant of service connection for depression, and granted a higher rating of 70 percent for depression, effective May 17, 2012.  This was not a full grant of the benefit sought.  Therefore, the appeal continues.

Following the September 2012 rating decision that granted service connection for depression, the Veteran submitted a TDIU claim based on her service-connected psychiatric disability.  In it, she stated that she became too disabled to work in 1996.  The record also shows that the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) since September 1996.  A May 1998 SSA decision shows that the grant of disability benefits was partially based on the Veteran's diagnosis of major depression with psychotic features.  

An August 2014 rating decision granted entitlement to a TDIU, effective May 17, 2012.  Nonetheless, the issue of entitlement to a TDIU prior to May 17, 2012, is under the Board's jurisdiction as part and parcel of the appeal from the rating assigned for depression.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of a higher rating for major depressive disorder and entitlement to a TDIU prior to May 17, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 2016, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran requesting a withdrawal of her appeal with regard to the issues of whether new and material evidence has been received to reopen the previously denied claims of service connection for bilateral carpal tunnel syndrome and a right foot disability, and entitlement to service connection for myosotis of the cervical and lumbar spine, peripheral neuropathy, and left ear hearing loss.

2.  The award of service connection for major depressive disorder, effective November 24, 1999, provides a greater benefit than nonservice-connected pension.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal have been met with regard to the issues of whether new and material evidence has been received to reopen the previously denied claims of service connection for bilateral carpal tunnel syndrome and a right foot disability, and entitlement to service connection for myosotis of the cervical and lumbar spine, peripheral neuropathy, and left ear hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  As a greater benefit has been awarded, the claim for nonservice-connected pension benefits is dismissed.  38 U.S.C.A § 5101 (West 2014); 38 C.F.R. § 3.151 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran submitted a written statement to the RO on June 2016, after the case was certified to the Board for appeal.  In it, she expressed her desire to withdraw her appeal for the issues of whether new and material evidence has been received to reopen the previously denied claims of service connection for bilateral carpal tunnel syndrome and a right foot disability, and entitlement to service connection for myosotis of the cervical and lumbar spine, peripheral neuropathy, and left ear hearing loss.  As such, the appeal as to these issues has been withdrawn, and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed with regard to the specified issues.

Entitlement to Pension Benefits

The Veteran's appeal originally included the issue of whether she has legal entitlement to pension benefits.  See March 2002 notice of disagreement; June 2002 statement of the case.  The Board remanded this issue in October 2011.  In her June 2016 notice of withdrawal, the Veteran did not list this particular issue.  

At the time of the October 2011 Board remand, the Veteran was not service-connected for any disability.  Since then, a September 2012 rating decision granted service connection for depression with a rating of 50 percent, effective July 22, 2010.  Then, an August 2014 rating decision assigned the earlier effective date of November 24, 1999, for the grant of service connection for depression, and granted a higher rating of 70 percent for depression, effective May 17, 2012.  The August 2014 rating decision also granted entitlement to a TDIU, from May 17, 2012, forward.

As the Veteran's service-connected benefits, which cover the entire appeal period, represent a greater award, the claim for nonservice-connected pension benefits is considered moot and must be dismissed.  38 C.F.R. § 3.151(a) (a claim may be considered for compensation or pension, but the greater benefit will be awarded unless the claimant request otherwise).


ORDER

The appeal for the issues of whether new and material evidence has been received to reopen the previously denied claims of service connection for bilateral carpal tunnel syndrome and a right foot disability, and entitlement to service connection for myosotis of the cervical and lumbar spine, peripheral neuropathy, and left ear hearing loss is dismissed.

The appeal for entitlement to nonservice-connected pension benefits is dismissed.





REMAND

In September 2013, the Veteran filed a notice of disagreement with regard to a September 2012 rating decision that assigned an initial rating of 50 percent, effective July 22, 2010, for depression.  Subsequently, an August 2014 rating decision assigned the earlier effective date of November 24, 1999, for the grant of service connection for depression (along with the initial 50 percent rating), and granted a higher rating of 70 percent for depression, from May 17, 2012, forward.  This was not a full grant of the benefit sought and there is no clear indication that the Veteran also wishes to withdraw this issue.  As such, the RO should have issued a statement of the case with regard to the issue of a higher rating for depression. Since the RO has not issued such statement of the case, the Board has no discretion, and a remand is required.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  This issue will only be returned to the Board if the Veteran files a timely substantive appeal after issuance of the Statement of the Case.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

The RO has also not issued a statement of the case for the issue of entitlement to a TDIU prior to May 17, 2012.  This issue was raised by the Veteran in a September 2012 TDIU claim and is part and parcel of the Veteran's appeal from the rating assigned for depression.  Again, the Board has no discretion, and a remand is required.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  This issue will only be returned to the Board if the Veteran files a timely substantive appeal after issuance of the Statement of the Case.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case on the issues of entitlement to an initial rating in excess of 50 percent prior to May 17, 2012, and in excess of 70 percent thereafter for major depressive disorder, and entitlement to a TDIU prior to May 17, 2012.  Do not certify these issues to the Board unless a timely substantive appeal is received.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


